COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Doug Franke v. Leonardo Palau, M.D. and Houston Center For
                         Infectious Diseases, P.A.

Appellate case number:   01-18-00424-CV

Trial court case number: 2014-58443

Trial court:             270th District Court of Harris County

       The motion for rehearing filed by Appellant Doug Franke is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss

Date: July 2, 2019